Citation Nr: 1539362	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-23 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent disabling for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel






INTRODUCTION

The Veteran had active military service from January 2000 until August 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.

In a June 2013 rating decision, the RO increased the Veteran's initial rating from noncompensable to 10 percent disabling.


FINDINGS OF FACT

The Veteran's duodenal ulcer is no more than mild with recurring symptoms not lasting 10 days or more.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for duodenal ulcer have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in August 2008. 

VA has a duty to assist the Veteran in the development of the claim. The claims file includes medical records, and the statements of the Veteran in support of his claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

VA medical examinations were obtained in February 2015, May 2013, and October 2008. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination. The report includes a clinical examination and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295   (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Criteria for Duodenal Ulcer (DC 7305)

The Veteran's duodenal ulcer is currently rated as 10 percent disabling under Diagnostic Code 7305. This diagnostic code provides a 10 percent rating is warranted if the disability is mild with recurring symptoms one or twice yearly.

 A 20 percent rating is warranted if the disability is moderate with recurring episodes of severe symptoms two to three times per year averaging 10 days in duration, or with continuous moderate manifestations. 

A duodenal ulcer is rated at 40 percent if moderately severe with less than severe symptomatology but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year. 

A 60 percent rating is warranted for severe with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In an October 2008 examination, the Veteran stated he had episodes of intermittent epigastric symptoms since the spring of 2006. The report reflects epigastric symptoms are worse on an empty stomach and with spicy foods. The Veteran denied any nausea vomiting hematemesis or melena stools, diarrhea, or constipation. 

Objectively, the October 2008 examination reflects no evidence of anemia or a change in weight.

The May 2013 examination reflects at the time of the examination, the Veteran was not experiencing severe symptoms. The examination further reflects the Veteran does not take continuous medication for this condition; however it is managed by diet. The Veteran experience occasional episodes of abdominal pain specifically
recurring episodes of symptoms that are not severe 4 or more times per
day lasting less than 1 day, and abdominal pain which occurs less than monthly and relieved by standard ulcer therapy. 

The May 2013 examination noted the Veteran does not have anemia, weight loss nausea, vomiting, hematemesis, or melena. Nor has the Veteran had any incapacitating episodes related to this condition or other pertinent physical findings, complications conditions signs, or symptoms.

The Veteran was afforded another examination in February 2015. The examination report reflects that the Veteran's duodenal ulcer does not require continuous medication. Further, the examination notes the Veteran has not had any surgical treatment for an intestinal condition. Additionally, the examination does not reflect the Veteran with episodes of bowel disturbances with abdominal distress, exacerbations or attacks of the intestinal condition, weight loss attributable to an intestinal condition, malnutrition, tumors, or neoplasms.

Based on the above, an initial evaluation in excess of 10 percent disabling for duodenal ulcer is not warranted. 

An evaluation of 20 percent rating is not warranted as the evidence does not reflect the disability is moderate with recurring episodes of severe symptoms two to three times per year averaging 10 days in duration, or with continuous moderate manifestations. While the Veteran does experience abdominal pain, the pain occurs less than monthly, lasting less than a day and treated with standard ulcer therapy.

An evaluation of 40 percent is not warranted as the evidence does not reflect moderately severe with less than severe symptomatology but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year. The evidence reflects that the Veteran does not have anemia and weight loss. The claims folder reflects that the Veteran has not had incapacitating episodes.

Additionally, a higher evaluation of 60 percent is not warranted as the evidence does not reflect that the Veteran's has severe pain that is only partially relieved by standard ulcer therapy. Further, the claims folder reflects the Veteran does not experience periodic vomiting, recurrent hematemesis or melena with anemia and weight loss.

Based on the above, the Board finds that in applying Diagnostic Code 7305, an initial rating in excess of 10 percent is not warranted.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's duodenal ulcer are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's duodenal ulcer disability symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his duodenal ulcer. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record. 



ORDER

Entitlement to an initial rating in excess of 10 percent disabling for a duodenal ulcer is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


